TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00435-CR




Cecil Matthew Salazar, III, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-04-1016-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant Cecil Matthew Salazar, III, pleaded guilty before a jury to the offense of
attempted capital murder.  See Tex. Pen. Code Ann. § 15.01 (West 2003), § 19.03 (West Supp.
2005).  After hearing evidence relevant to sentence, the jury assessed punishment at life
imprisonment.
Appellant’s court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant also filed a pro se brief after examining the appellate record.
We have reviewed the record, counsel’s brief, and the pro se brief.  We find nothing
in the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  Counsel’s motion to withdraw is granted.
The judgment of conviction is affirmed.
 
 
                                                ___________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Affirmed
Filed:   May 26, 2006
Do Not Publish